NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



CARLOS GUTIERREZ,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-4152
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge, and
Stephen Dakan, Senior Judge.

Jason Reid of Carlson & Meissner,
Bradenton, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Timothy A. Freeland,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and SMITH, JJ., Concur.